United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., claiming as son of J.M., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0615
Issued: November 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2018 appellant, through counsel, filed a timely appeal from an August 23,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that the employee’s
death on December 27, 2010 occurred in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On March 4, 2011 appellant completed a claim for death benefits (Form CA-5) alleging
that the death of his father, the employee who was employed as a postal clerk, was related to
“exposure” at work that caused a heart attack. A supervisor’s report of employee’s death (Form
CA-6) dated June 5, 2012 indicated that on December 26, 2010 the employee “punched out of
work” at 7:00 p.m. The supervisor reported that there was a snowstorm, the employee was seen
at 4:00 a.m. on December 27, 2010 in the employing establishment cafeteria, and the employee’s
son had arranged to pick the employee up from work.
In a December 28, 2010 memorandum, an employing establishment supervisor reported
that the employee was a clerk and on December 26, 2010 had asked to leave work early due to a
snowstorm that occurred earlier in the day. According to the supervisor, the police reported that
the employee had called his son at approximately 5:00 a.m. on December 27, 2010 from the
employing establishment cafeteria. The son was supposed to pick up the employee at the
intersection of McDermott Drive and County Road, but had not picked up his father. The
supervisor reported that the employee’s body was found in “Veterans Plaza at the entrance to
McDermott Drive.”
Appellant submitted an autopsy report dated December 30, 2010. The medical examiner
reported that the cause of the employee’s death was arteriosclerotic cardiovascular disease and
diabetes mellitus, with “exposure to cold” as a contributory cause.
By decision dated August 27, 2013, OWCP denied appellant’s claim for compensation
based on the factual component of fact of injury. It found that the death did not occur until after
the employee had left the employing establishment.
On May 30, 2014 appellant, through counsel, requested reconsideration and submitted a
May 23, 2014 report from Dr. Malcolm Hermele, an internist. Dr. Hermele provided a history that
it appeared the employee was waiting on the employing establishment premises for a ride from his
son, at an area called Memorial Park, and “essentially froze to death.” He wrote that it was his
understanding that the employee had a massive heart attack and was caught in a blizzard.
Dr. Hermele indicated that he had reviewed incident reports and witness statements. He opined
that “the cold weather contributed to and was the proximal cause of a fatal arrhythmia and
myocardial infarction in [the employee’s] already compromised cardiovascular system. This event

3

Docket No. 16-1725 (issued May 11, 2017).

2

occurred while he was on the [employing establishment] premises on or about [December 27 to
28, 2010].”
On March 25, 2015 additional evidence was submitted in support of reconsideration. An
incident report dated December 28, 2010 from the “inspection postal police force” indicated that
the employee’s son reported that he talked with his father by cellphone at 5:00 a.m. on
December 27, 2010. The employee was at the employing establishment and requested to be picked
up. When appellant could not locate the employee at the agreed upon destination, the Military
Park section of the employing establishment facility was searched and the employee’s body was
discovered. A “preliminary serious accident report” indicated that the body was found
approximately 50 feet from the McDermott Drive employee entrance.
Three witness statements were submitted to the record. In a December 29, 2010 statement,
a coworker reported that on December 27, 2010 the employee left the employing establishment
cafeteria and at about 7:00 a.m. she saw him outside in a crosswalk in front of a stopped truck.
The coworker indicated that the employee was “making backward strides” toward the facility
entrance. A second coworker submitted an undated statement that at 10:00 p.m. on December 26,
2010 the employee was in the cafeteria trying to contact someone by telephone. The witness
indicated that at 6:00 a.m. the employee was walking outside to the “guard shack” when he fell.
According to the witness, he asked the employee if he was okay, the employee responded yes, and
asked him to close the guard shack door. In addition, the witness asked the employee if he wanted
a ride home, and was told no. A third witness submitted an undated statement, writing that the
employee received a call at approximately 3:00 a.m. on the morning of December 27, 2010. The
witness wrote that at 6:00 a.m. when “we were going home” the employee fell in snow, was asked
if he needed a ride, but he responded that he did not.
By decision dated September 23, 2015, OWCP denied modification of its August 27, 2013
decision. It found that the employee was not on the clock, and the evidence did not establish that
his work, or presence in the parking lot, contributed to his death. OWCP noted that the death did
not occur within a reasonable time frame after he stopped work, and weather events did not
constitute a special hazard.
On October 15, 2015 appellant, through counsel, requested reconsideration. The evidence
submitted in support thereof included a statement from appellant, who asserted that his father
called him at 2:00 a.m. on December 27, 2010 and reported that the employing establishment
parking lot was not plowed and he could not leave because of the snow. Appellant indicated that
the employee stated that his car was stuck in the parking lot, and appellant told his father that he
could pick him up at 7:00 a.m. because the roads were not clear. According to appellant, he tried
to call his father at 5:30 a.m. to tell him that the roads still were not clear, but the employee could
not be located and did not have a cellphone. He wrote that the parking lot was not cleared until
4:00 p.m. on December 27, 2010 and he felt that the employee’s death was the result of his having
to remain at the employing establishment due to the snowstorm.
By decision dated March 10, 2016, OWCP denied modification of its September 23, 2015
decision. It found that the employee’s death did not arise out of his work duties and he was not in
the performance of duty. OWCP found that “although the [employee] was witnessed as being on
the premises, the [employee] did not pass away on the premises of the [employing establishment,]

3

but rather the day after his shift ended and in Veteran’s Plaza which is not owned by the [employing
establishment]. Accordingly, he was not performing any duties or assigned work at the time of his
death.”
On August 15, 2016 appellant, through counsel, appealed to the Board. By decision dated
May 11, 2017, the Board set aside the March 10, 2016 OWCP decision and remanded the case for
further findings. The Board found that OWCP had not sufficiently developed the record as to
whether the employee was found on the employing establishment’s premises. The Board also
found that OWCP failed to make adequate findings as to the circumstances related to the
snowstorm and whether the employee was expressly or impliedly required to remain at work.4
Following a June 23, 2017 development letter, OWCP received an August 15, 2017
response from the employing establishment. The employing establishment indicated that the
employee was found in the Military Park which was located within its premises. The employee
apparently walked from the guard shack, which is adjacent to the employee’s entrance, and walked
the road 3/10th of a mile from the guard shack, crossing Military Park approximately 50 feet off
McDermott Drive, where he was found. This area was to the right at the entrance to the parking
lot, which it owned and operated. The employing establishment indicated that the parking lot was
maintained by plowing and shoveling that night. It stated that it was not aware that the employee
had remained at work. The employing establishment also stated that it did not require that the
employee remain on the premises that day, nor did it require that any employee leave the premises.
By decision dated August 23, 2017, OWCP denied appellant’s claim, finding that the
employee was not in the performance of duty on December 27, 2010 even though he had remained
on the premises. Specifically, it found that the employee was not engaged in the performance of
his employment duties or doing something incidental thereto. Additionally, the employee had
remained an unreasonable amount of time after he ended his shift early and was found in an
unreasonable location due to the surrounding circumstances, namely a severe blizzard.
LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of duty.5 An award of
compensation in a survivor’s claim may not be based on surmise, conjecture, or speculation or an
appellant’s belief that the employee’s death was caused, precipitated, or aggravated by the
employment.6
It is appellant’s burden of proof to submit sufficient evidence necessary for OWCP to make
a determination as to whether an employment incident occurred as alleged. The evidence must be
sufficient to establish whether the employee was in the course of federal employment at the time

4

Id.

5

5 U.S.C. § 8133 (compensation in case of death).

6

See Sharon Yonak (Nicholas Yonak), 49 ECAB 250 (1997).

4

of the incident, so that a proper determination may be made as to whether an injury occurred while
in the performance of duty.7
An injury is determined to arise in the course of employment when it takes place within
the period of the employment, at a place where the employee reasonably may be, and while the
employee is fulfilling employment duties or is engaged in doing something incidental thereto.
Arising out of employment relates to the causal connection between the employment and the injury
claimed.8
Injuries arising on the premises may be approved if the employee was engaged in activity
reasonably incidental to the employment, such as preparatory or incidental acts associated with
leaving work.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that the
employee’s death on December 27, 2010 occurred in the performance of duty.
Appellant alleged that the employee’s death on December 27, 2010 was causally related to
“exposure” at work. The record indicates that the employee’s scheduled work hours were from
1:00 p.m. to 9:50 p.m. On December 26, 2010 he worked until 7:00 p.m. then he spent time in the
employing establishment’s cafeteria. Appellant asserted that the employee had his car in the
parking, lot, but was unable to leave due to a snowstorm. The employing establishment however
reported that the parking lot had been plowed during the night. On December 27, 2010 the
employee was outside at times during the morning hours, going to the “guard shack” and then at
7:00 a.m. was walking to meet his son for a ride home when he collapsed.
The employing establishment indicated that the employee’s body was found in the Military
Park which was part of its premises. As the employee’s death occurred on the premises of the
employing establishment, the issue is whether the incident occurred within a reasonable interval
after official working hours while the employee was engaged in preparatory or incidental acts
associated with leaving work.
The Board finds that, despite occurring on the premises, the employee’s death on
December 27, 2010 did not occur in the performance of duty. The occurrence of an incident on
the employing establishment premises which leads to an injury is insufficient, in itself, to give rise
to coverage under FECA as the employee must show not only that the injury encompasses the
work setting, but also that the injury occurred a reasonable interval before or after official working
hours while he was on the premises engaged in preparatory or incidental acts. What constitutes a

7

T.S., Docket No. 09-2184 (issued June 9, 2010).

8

B.C., Docket No. 09-0653 (issued December 24, 2009).

9

See A.B., Docket No. 15-0288 (issued May 21, 2015) (finding that a claimant had established that the incident
occurred a reasonable interval after clocking out of work when he was assaulted a few minutes after clocking out at
4:50 p.m.).

5

reasonable interval before work depends on both the length of time involved and the circumstances
occasioning the interval and the nature of the employee’s activity.10
The evidence of record does not establish that the employee was in the performance of his
regular or specially assigned work duties or engaged in other preparatory or incidents at the time
of his December 27, 2010 fatal heart attack. The employee had signed out of work early at
7:00 p.m. on December 26, 2010. He remained on the premises for approximately 11 hours and
was last seen by a witness at 6:00 a.m. walking towards the guard shack and at approximately
7:00 a.m. in the crosswalk in front of a stopped truck. The employee was believed to be waiting
for a ride from his son, who was on his way to pick him up at the intersection of McDermott Drive
and County Road. In Catherine Callen,11 the employee was found to be in the performance of
duty under FECA for an injury sustained on the employing establishment premises six hours after
the end of her regular shift, primarily because she remained on the premises to complete a project
at the request of her employing establishment. There is no evidence that the employing
establishment in this case expressly or impliedly required the employee’s presence on the premises
after his regular work hours on December 26, 2010. There is no evidence that the employee sought
approval from his supervisor to remain on the premises, and the employing establishment has
related that it was unaware that the employee in fact remained on premises through the early
morning hours of December 27, 2010. Accordingly, the Board finds that the employee’s presence
on the employing establishment premises the morning of his death was not reasonable.12
The facts and circumstances of this case indicate that the employee had not left the
employing establishment premises due to a snowstorm on December 26 and 27, 2010.
Accordingly, the issue becomes whether the employee’s death would not have occurred, but for
the fact that the conditions and obligations of his employment put him in the position where he
was injured.
In Doyle W. Rickett,13 the Board noted that The Law of Workers’ Compensation, identifies
three types of risks: risks distinctly associated with the employment; risks personal to the claimant;
and “neutral risks,” i.e., risks having no particular employment or personal character. It further
indicates that harms from the first risk are universally compensable and those from the second are
universally noncompensable; harms from the third risk are the subject of controversy in modern
compensation law, but there is increased acceptance for finding an injury arose in the performance
of duty when a condition of employment put the claimant in a position to be injured by the neutral
10

See P.S., Docket No. 13-370 (issued November 12, 2013); William W. Knispel, 56 ECAB 639 (2005);
Venicee Howell, 48 ECAB 414 (1997); Dwight D. Henderson, 46 ECAB 441 (1995); Arthur A. Reid, 44 ECAB 979
(1993); Nona J. Noel, 36 ECAB 329 (1984). Compare John F. Castro, Docket No. 03-1653 (issued May 14, 2004)
with George E. Franks, 52 ECAB 474 (2001). In cases concerning what constitutes a reasonable interval before or
after work, the Board has been influenced by the activities engaged in by the employees before or after work. In
Howell, the Board found coverage when the employee was injured five minutes after work while performing the
incidental task of submitting a job bid. However, in Noel, the Board denied coverage when the employee was injured
90 minutes before work while engaging in the personal activity of eating breakfast.
11

47 ECAB 192 (1995).

12

See B.R., Docket No. 11-153 (issued September 30, 2011).

13

Docket No. 95-0435 (issued November 6, 1996).

6

risk.14 The Board also noted in Doyle W. Ricketts that it has applied the positional risk doctrine
and has held that an injury arising in the course of employment from a neutral risk is compensable.
The Board finds that the above-described coverage under the “neutral risk” theory is not
applicable to the circumstances of the employee’s case, wherein his death allegedly occurred due
to exposure to weather conditions. Coverage under this theory is dependent on a reasonably clear
linkage between the neutral risk and the employment. There is no such indication in the
employee’s case that the harm he encountered, exposure to cold, was distinctly associated with his
employment. The employee had been off work for approximately 11 hours and was outside in
blizzard-like conditions for approximately 1 hour waiting for his son to pick him up. His
employment obligations did not place him outside in the storm to be injured by the neutral risk.
There is no evidence that the employing establishment had required that the employee
remain on the premises that day or required any employees to leave the premises. Additionally,
the evidence reflects that witnesses saw the employee outside near the guard shack at 6:00 a.m.
and 7:00 a.m. on December 27, 2010. As the employing establishment’s building remained open
to the employee, remaining outside in blizzard-like conditions for more than one hour is an
unreasonable amount of time. Thus, the Board finds that the amount of time the employee spent
outdoors during the storm on December 27, 2010 when he could have remained indoors or in the
guard shack mitigates against a finding that the neutral risk placed the employee outside to be
injured by the neutral risk.
Accordingly, the Board finds that appellant has not met his burden of proof to establish
that the employee’s death on December 27, 2010 was in the performance of duty.
CONCLUSION
The Board finds that the employee’s death on December 27, 2010 did not occur in the
performance of duty.

14

See A. Larson, The Law of Workers’ Compensation, sections 7.00, 7.30 (2016).

7

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

